


Exhibit 10.4

 

AMENDMENT TO

CONFIDENTIAL SEPARATION AGREEMENT

 

This AMENDMENT TO CONFIDENTIAL SEPARATION AGREEMENT (this “Amendment”), is made
and entered into effective as of December 17, 2008, by and between Jim Walter
Resources, Inc. (the “Company”) and Michael Madden (“Employee”).

 

WHEREAS, the Employee and the Company are parties to a Confidential Separation
Agreement dated October 24, 2006 (the “Agreement”), which provides, among other
things, for the Employee to receive severance benefits in the event of
Employee’s involuntary termination without cause; and

 

WHEREAS, the parties desire to amend the terms of the Agreement in order to
comply with the final regulations promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein and in the Agreement, the parties hereto agree as
follows:

 

1.             Amendment. The sentence in the Agreement beginning “The severance
benefits for which Employee would be eligible” and the two bullet points
thereafter are deleted and replaced with the following:

 

“The severance benefits for which Employee would be eligible are:

 

·                  Twelve (12) months of base salary continuation at the rate in
effect at the date of separation from service (the “Severance Date”); provided
that base salary will be paid in accordance with the payroll dates in effect on
the Severance Date, and such payment dates will not be affected by any
subsequent change in payroll practices.

 

·                  Except as provided below, continuation of all fringe benefits
at the level in effect on the Severance Date, in each case beginning immediately
upon the Severance Date and continuing until the earlier of (A) the date that is
twelve (12) months after the Severance Date, (B) the last date Employee is
eligible to participate in the benefit under applicable law, or (C) the date
Employee is eligible to receive comparable benefits from a subsequent employer,
as determined solely by the Company in good faith. Such benefits shall be
provided to Employee at the same coverage level and cost to Employee as in
effect on the Severance Date. Notwithstanding the foregoing, Employee’s
participation in the Employee Stock Purchase Plan and long-term disability
insurance plan, and Employee’s ability to make deferrals under the 401(k) plan,
will cease effective on the Severance Date.

 

--------------------------------------------------------------------------------


 

To the extent required by law, the Employee shall qualify for COBRA health
benefit continuation coverage beginning upon expiration of the twelve (12) month
benefit continuation period described above.

 

For purposes of enforcing this subsection, Employee shall be deemed to have a
duty to keep the Company informed as to the terms and conditions of any
subsequent employment and the corresponding benefits earned from such
employment, and shall provide, or cause to provide, to the Company in writing
correct, complete, and timely information concerning the same.

 

·                  Notwithstanding anything to the contrary in this Agreement,
if Employee is a Specified Employee (as defined below) on the Severance Date, to
the extent that Employee is entitled to receive any benefit or payment under
this Agreement that constitutes deferred compensation within the meaning of
Section 409A of the Code before the date that is six (6) months after the
Severance Date, such benefits or payments shall not be provided or paid to
Employee on the date otherwise required to be provided or paid. Instead, all
such amounts shall be accumulated and paid in a single lump sum to Employee on
the first business day after the date that is six (6) months after the Severance
Date (or, if earlier, within fifteen (15) days following Employee’s date of
death). If Employee is required to pay for a benefit that is otherwise required
to be provided by the Company under this Agreement by reason of this subsection,
Employee shall be entitled to reimbursement for such payments on the first
business day after the date that is six (6) months after the Severance Date (or,
if earlier, within fifteen (15) days following Employee’s date of death). All
benefits or payments otherwise required to be provided or paid on or after the
date that is six (6) months after the Severance Date shall not be affected by
this subsection and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this Agreement.  Prior to
the imposition of the six month delay as set forth in this subsection, it is
intended that (i) each installment under this Agreement be regarded as a
separate “payment” for purposes of Section 409A of the Code, and (ii) all
benefits or payments provided under this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This subsection is
intended to comply with the requirements of Section 409A(a)(2)(B)(i) of the
Code.

 

·                  Employee shall not be entitled to severance benefits under
this Agreement in the event the Employee experiences a separation from service
within twenty-four months after a Change in Control of Walter Industries, Inc.
(as defined in Employee’s Executive Change in Control Severance Agreements with
Walter Industries, Inc.). Severance benefits payable upon a separation from
service during such period, if any, shall be determined and paid under such
Executive Change in Control Severance Agreements.

 

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

·                  “Involuntary termination” means Employee’s involuntary
separation from service within the meaning of Treasury Regulations
Section 1.409A-1(n)(1).

 

·                  “Separation from service” means Employee’s “separation from
service” from Employee’s employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h). For this purpose, Employee’s “employer” is the
Company and every entity or other person which collectively with the Company
constitutes a single service recipient (as that term is defined in Treasury
Regulations Sections 1.409A-1(g)) as the result of the application of the
rules of Treasury Regulations Sections 1.409A-1(h)(3); provided that an 80%
standard (in lieu of the default 50% standard) shall be used for purposes of
determining the service recipient / employer for this purpose.

 

·                  “Specified Employee” means a “specified employee” of the
service recipient that includes the Company (as determined under Treasury
Regulations Sections 1.409A-1(g)) within the meaning of
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulations
Section 1.409A-1(i), as determined in accordance with the procedures adopted by
such service recipient that are then in effect, or, if no such procedures are
then in effect, in accordance with the default procedures set forth in Treasury
Regulations Section 1.409A-1(i).”

 

2.             Miscellaneous. All capitalized terms that are used but not
expressly defined in this Amendment have the respective meanings ascribed to
them in the Agreement. This Amendment records the final, complete, and exclusive
understanding among the parties regarding the amendment of the Agreement. As
amended by this Amendment, the Agreement is ratified and remains in full force
and effect in accordance with its terms.

 

*     *     *

 

Agreed to and executed to be effective as of the date first written above.

 

Jim Walter Resources, Inc.

 

Employee

 

 

 

/s/ George R Richmond

 

/s/ Michael T. Madden

Name:

George R. Richmond

 

Name:

Michael T. Madden

Title:

CEO

 

 

 

 

--------------------------------------------------------------------------------
